DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1 and 10 (group 7) Plet1, SEQ ID NO 1 in the reply filed on 3/16/2022 is acknowledged.
Claims 2-9, 11  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/16/2022.
Priority
	 The instant application was filed 01/25/2019 is a national stage entry of PCT/JP2017/020485 having an international filing date: 06/01/2017 and   claims foreign priority to JP2016-145839, filed 07/25/2016 and claims foreign priority to JP2017-050490, filed 03/15/2017.  The certified priority document in the file folder is JP2016-256279 which is not consistent with the PALM data and is not in English.  Thus the filing date is considered to be the filing date of the international application 06/01/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2019 and 7/24/2020  is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0052 and 0066 of PGPUB have hyperlinks.  The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Appropriate correction is required.
Improper Markush Group
Claims 1 and 10 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).  This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  However, when the Markush group occurs in a claim reciting a process or a combination (not a single compound), it is sufficient if the members of the group are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed relationship, and it is clear from their very nature or from the prior art that all of them possess this property.  See MPEP § 803.02.
 	Here each species is considered to be a method evaluating the expression level capable of suppressing reduction of a recombinant protein based on the difference therewith based on the expression of any of the recited genes or orthologous genes thereof..   
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different gene or orthologous genes thereof.  Each different gene or orthologous genes thereof that could be detected is itself located in a separate region of the genome and has its own structure.  The nature of different gene or orthologous genes thereof is that they are differentially expressed in different tissues, cells and species.  The different gene or orthologous genes thereof have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify gene from another gene.  The different gene or orthologous genes thereof recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different gene or orthologous genes thereof.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated regulation of a recombinant protein.   The association between the claimed different gene or orthologous genes thereof is not considered as ‘property’ as the association is a statistical construct, it is a conclusion based on analysis of a specific population and may not be present in subject outside of the population assayed.  Further there is no evidence the association was known in the prior art.  While the instant specification asserts different gene or orthologous genes thereof have a common function of being correlated with the asserted phenotype, the association between the claimed different gene or orthologous genes thereof is not clear from their very nature.  If the instantly claimed different gene or orthologous genes thereof are placed in a group with an equal number of different gene or orthologous genes thereof the skilled artisan could not differentiate those associated with a phenotype from those that are not associated with a phenotype.  Thus the one of skill in the art could not identify those different gene or orthologous genes thereof that are asserted to be associated with the phenotype by their very nature. Thus the instant claims have not met the requirements of a proper Markush group.
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. There are many factors to be considered when determining whether there is sufficient evidence to support that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  These factors have been described by the court in re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in the Ex parte Forman.  They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
The nature of the invention and the breadth of the claims:
Independent claim 1 is drawn to a method for selecting a cell, comprising the following first step and second step: a first step: measuring the expression level of a gene in a cell, the gene being at least one gene selected from genes comprising any one of the base sequences represented by SEQ ID NOS: 1 to 16 or orthologous genes thereof; and a second step: comparing the expression level of the gene measured in the first step with a control value of the expression level of the gene in a control cell, and evaluating the expression level capable of suppressing reduction of a recombinant protein based on a difference therebetween.
Thus the claims encompass any gene or orthologous gene thereof in any cell and their ability to regulate any recombinant protein in any cell.
Further the claims encompass any control cell and cell can be from any tissue from any species.
The claims encompass anything that can be considered capable of suppressing reduction by any standard.
	Dependent claim 10 depends from claim 1 and draws the invention to wherein the gene is Plet1 gene.
The amount of direction or guidance and the Presence and absence of working examples.
	The specification teaches, “[0026]  The "Pletl gene" means a gene encoding Plet1. Plet1 is placenta-expressed  transcript 1 protein expressed in placenta and is a protein comprising an amino acid  sequence represented by SEQ ID NO: 17. Plet1 is present in various types of mammals, and a gene encoding Plet1 derived from any of various mammals can be used, however, it  is preferred to use a gene of a mammal from which a cell to be used as a host cell is derived. As the Plet1 gene, for example, Plet1 gene of a Chinese hamster comprising a  base sequence represented by SEQ ID NO: 1 is exemplified.”
	The specification teaches, “[[0040]  In the present invention, the reduction is one of the causes of degradation or  denaturation of a protein, and means, for example, that a disulfide bond (-S-S- bond)   crosslinking in a molecule or between molecules of the protein is dissociated at a plurality  or one or more sites, and a free sulfhydryl group (-SH group) occurs at a plurality or one or  more site. [0041]  The reduction of a protein occurs, for example, as follows. An oxidoreductase that is present in a cell is released or the like from the cell and reduces the protein.  Examples of the oxidoreductase include dehydrogenases, cytochromes, catalases, oxidases, oxygenases, and fatty acid desaturases. Among these, thioredoxin reductase is considered  to be greatly involved in degradation of a protein by reduction.”
	The specification further teaches, “0080]  Further, the evaluation of the expression level capable of suppressing reduction of  a recombinant protein in the second step of the second embodiment can also be performed   according to the following procedures (e) to (g):  (e) calculating relative quantitative value obtained by dividing the expression level  of a protein encoded by the gene in a test cell measured in the first step by the expression  level of a protein (standard protein) encoded by a standard gene in the test cell,  a relative quantitative value = (the expression level of a protein encoded by the gene in a test cell measured in the first step) / (the expression level of a standard protein)  (f) comparing the relative quantitative value for the test cell calculated in (e) with a  relative quantitative value calculated in the same manner for another cell, and  (g) comparing the relative quantitative value calculated in (e) among the respective  test cells, and thereby selecting a cell in which the value is high (when genes represented by SEQ ID NOS: 1 to 9 are used) or low (when genes represented by SEQ ID NOS: 10 to  16 are used) is selected.”  
	Thus the specification appears to teach reduction in the chemical sense or reduction in the sense of absolute amount.
	Example 1 [0105-116] of the specification is limited to the production of antibodies in CHO cells.  The specification refers to these as antibody A (in A#1 strain) and antibody B (in b#1 strain).  The specification does not teach the sequence of the antibodies or demonstrate the antibodies are recombinant.  The teachings of the example 1 are limited to reduction in amount of antibodies, not necessarily the chemical reduction.  In table 2 the specification teaches PLET1 RNA was differentially expressed by at least 2 fold in the cell line in which the antibody level was not decreased.
	Example 2 (0117-0124) teaches RNA levels of PLET1 gene are increased in cells with increased antibody A1 and B1 expression.
	The specification teaches in example 3 teaches the use of CHO cells X were acclimated in serum free medium and CHO cells with fucosyltransferase (FUT8) was deleted.  The specification teaches an expression vector was integrated with the expression of IgGI-type monoclonal antibody (antibody C), which is different than antibody A or B. The specification teaches 46 isolates of the recombinant CHO cells were obtained and PLET1 expression was determined.
	The specification in table 5 provides data for each isolate of the recombinant antibody C CHO cells.  It is noted  isolate #22 has PLET1 level of 724.1 but expression of antibody was reduced.  The specification teaches #33, 12, 21, 23, 38-39, 42-46 have increased expression of PLET 1 ranging from unchanged expression level to 955.4 fold increase had “not reduced” antibody C levels.  The specification in 0135 states, “from 5 times to 100 times as compared with the control value, the probability that a target protein is not reduced can be increased.”
	Example 4 teaches an IgG4 monoclonal antibody which is different than antibodies A, B or C was produced in CHO cells.  Example 4 teaches PLET 1 expression in cells expressing antibody D varied from 1 to 70.8, with PLET1 levels of 1, 1.2 and 70.8 leading to reduction, but levels of 7.7-42.5 did not lead into reduction.
	Example 5 teaches culturing the cells of example 3 for 80 days did not change the results of example 3.
	The specification in example 6 states, “Acquisition of Host Cells (CHO cells X' and Y') in which Recombinant Protein is  Not Easily Reduced   By using the two types of host cells (X and Y) obtained in Example 3, single-cell  cloning was performed by the following method, whereby subcloning strains were  produced.”
	Example 7 teaches With respect to the host cells in which the expression level of Plet1 is high (X'#5,  X'#6, X'#13, and Y'#10) obtained in Example 6, antibody-producing strains (BX'#1, BX'#2, BX'#3, and BY'#1) into which the antibody B was introduced were obtained  according to the method shown in Example 3.
	Example 7 provides table 8 which demonstrates different expression levels that in example 6.  Thus the levels of PLET1 is cells in example 7 are not consistent to expression of PLET1 in example 6.
The teachings of the specification are limited to SEQ ID NO 1.
The specification provides no working examples in which SEQ IDNO 2-16 are predictable of expression of any gene.
The specification teachings are limited to CHO cells with respect to undefined antibodies.
The teachings of the specification demonstrate the expression of PLET1 relative to any control cell is not predictable within CHO cells.
 The state of prior art and the predictability or unpredictability of the art:
MPEP2164.03 teaches, " The scope of the required enablement varies inversely with the degree of predictability involved, but even in unpredictable arts, a disclosure of every operable species is not required. A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.”
Benner et al (Trends in Genetics (2001) volume 17, pages 414-418) teaches that, “Here, the ‘homology-implies-equivalency’ assumption is restricted to a subset of homologs that diverged in the most-recent common ancestor of the species sharing the homologs. This strategy is useful, of course. But it is likely to be far less general than is widely thought. Two species living in the same space, almost by axiom, cannot have identical strategies for survival. This, in turn, implies that two orthologous proteins might not contribute to fitness in exactly the same way in two species” (see page 414, 3rd column last full paragraph).  Benner specifically describes that although the leptin gene homologs have been found in mice and humans, their affect is different (see page 414, 3rd column last paragraph-3rd column page 415).  Benner specifically teaches that the leptin gene in mice plays a major role in obesity, but no such effect has been demonstrated in humans due perhaps to the different evolutionary forces.  Benner thus teaches that the activity and function of genes in different species is unpredictable. May et al (Science  (1988) volume 241, page 1441) teaches there are millions of known taxonomic species in each kingdom (table 3).  May further teaches there are at least 4,500 known mammalian species (table 3).
Depreter( Proceedings National Academy of Sciences USA (2008) volume 105, pages 961-966) teaches, “ Extensive RT-PCR analysis of this cDNA using primers against human Plet-1 failed to reveal expression of this gene (Fig. 5A)”  (page 964, 1st column).  Depreter teaches, “As described,Plet-1is poorly conserved between species (20);only 34% identity exists between mouse Plet-1 and the humanorthologue predicted by sequence.”(page 963, 2nd column).
Vandesompele teaches, “ Accurate normalization of gene expression levels is an absolute prerequisite for reliable results, especially when the biological significance of subtle gene expression differences is studied” (see page 9, 2nd column, discussion) (Vandesompele et al (Genome Biology (2002) volume 3 , pages 1-11).  Vandesompele teaches, “ That the conventional use of a single gene normalization leads to relatively large errors in a significant portion of samples tested” (see abstract, results).  Vandesompele teaches that ACTB (beta actin) appears to be the one of the worst genes for normalization and thus resulting in large normalization errors  (see page 10, 1st paragraph).  Vandesompele teaches at least 3 housekeeping genes are required for accurate normalization (see page 10, 1st column, 1st full paragraph).  Vandesompele thus teaches that studies of gene expression using a single gene for normalization are unpredictable due to the large variation in the expression of the genes used for normalization.
The art of Cheung et al (Nature Genetics, 2003, volume 33, pages 422-425) teaches that there is natural variation in gene expression among different individuals.  The reference teaches an assessment of natural variation of gene expression in lymphoblastoid cells in humans, and analyzes the variation of expression data among individuals and within individuals (replicates) p.422, last paragraph; Fig 1).  The data indicates that, for example, expression of ACTG2 in 35 individuals varied by a factor of 17; and that in expression of the 40 genes with the highest variance ratios, the highest and lowest values differed by a factor of 2.4 or greater (Fig 3).
Saito-Hisaminato et al. (DNA research (2002) volume 9, pages 35-45) teaches that gene expression is not predictable across different human tissues.
	The unpredictability of correlating gene expression level to any phenotypic quality is taught in the prior art of Wu (Journal of Pathology, 2001, volume 195, pages 53-65).  Wu teaches that gene expression data must be interpreted in the context of other biological knowledge, involving various types of 'post genomics' informatics, including gene networks, gene pathways, and gene ontologies (p.53, left col.).  The reference indicates that many factors may be influential to the outcome of data analysis, and teaches that expression data can be interpreted in many ways.  The conclusions that can be drawn from a given set of data depend heavily on the particular choice of data analysis.  Much of the data analysis depends on such low-level considerations as normalization and such basic assumptions as normality (p.63 - Discussion).  The prior art of Newton et al (Journal of Computational Biology, 2001, volume 8, pages 37-52) further teaches the difficulty in applying gene expression results.  Newton et al teaches that a basic statistical problem is determining when the measured differential expression is likely to reflect a real biological shift in gene expression, and replication of data is critical to validation (p.38, third full paragraph).
Greenbaum et al (Genome Biology 2003, volume 4, article 117, pages 1-8) teaches that protein and mRNA levels are not predictably correlated (see abstract).  Greenbaum teaches the same mRNA expression levels can be accompanied by upto 20 fold differences in protein levels (page 4, 1st column, 1st full paragraph).  Greenbaum et al further teaches there are 3 reasons for a lack of correlation between mRNA and protein levels.  First there is post-transcriptional regulation of protein synthesis.  Second, proteins have different half-lives than mRNA.  Third, there is a significant amount of error in the determination of protein and mRNA levels (see page 4, 2nd column, 1st full paragraph).  

The level of skill in the art:
	The level of skill in the art is deemed to be high
Quantity of experimentation necessary:
In order to practice the invention as claimed, one would first have to establish that a predicative relationship exists between the expression of Plet1(SEQ IDNO 1) or any ortholog in any tissue in any species and suppression of reduction of any recombinant protein.      Experimentation would be replete with unpredictable trial and error analysis because the specification teaches a single sample of undefined antibodies in CHO cells and demonstrates that some CHO cells that overexpress PLET1 had reduced levels of antibodies, while others CHO cells with higher and lower expression of PLEt1 had suppression reduced. Thus the specification suggests the unpredictability of the claimed as embodiment in the examples.  The art demonstrates that homologs or orthologs of genes in different species have different functions due to different evolutionary pressures.  Further the art demonstrates that expression of protein has many levels of regulation.  Thus one of skill in the art would have to determine in any cell of any tissue of any subject of any species that PLET1 expression is predictable of any recombinant protein.  This would be unpredictable as the specification appears to demonstrate that PLET1 in CHOs in not predictably associated with expression of antibodies, unless one selects them clonally based on PLET1 expression and expression of two recombinant antibodies.  
	 Due to the scope of the claims, one of skill in the art would be required to further undertake extensive trial and error experimentation to determine if PLET1 expression in any tissue of any species is able to regulate any recombinant protein due to the unpredictability of the art as demonstrated above.
Therefore, in light of the breadth of the claims, the lack of guidance in the specification, the high level of unpredictability in the associated technology, the nature of the invention, the negative teachings in the art, and the quantity of unpredictable experimentation necessary to practice the claimed invention, it would require undue experimentation to practice the invention as claimed.
Claims1 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The rejected claims are drawn to a method for selecting a cell, comprising the following first step and second step: a first step: measuring the expression level of a gene in a cell, the gene being at least one gene selected from genes comprising any one of the base sequences represented by SEQ ID NOS: 1 to 16 or orthologous genes thereof; and a second step: comparing the expression level of the gene measured in the first step with a control value of the expression level of the gene in a control cell, and evaluating the expression level capable of suppressing reduction of a recombinant protein based on a difference therebetween.  Thus the claims encompass any gene or orthologous gene thereof in any cell and their ability to regulate any recombinant protein in any cell. Further the claims encompass any control cell and cell can be from any tissue from any species .The claims encompass anything that can be considered capable of suppressing reduction by any standard.	The claims require how evaluating suppressing reduction of a recombinant protein. Dependent claim 10 depends from claim 1 and draws the invention to wherein the gene is Plet1 gene.
Thus the rejected claims thus comprise an enormous genus of cells, gene orthologues, control cells, from any species, any tissue and any recombinant protein in any vector.  
To provide adequate written description and evidence of possession of a claimed set of methods, the specification must provide sufficient distinguishing identifying characteristics of methods from which the set is comprised.  The factors to be considered include disclosure of complete sets or subsets of cells, gene orthologues, control cells, from any species, any tissue and any recombinant protein in any vector, correlation between method steps and expected results, and any combination thereof.  
The specification teaches, “[0026]  The "Pletl gene" means a gene encoding Plet1. Plet1 is placenta-expressed  transcript 1 protein expressed in placenta and is a protein comprising an amino acid  sequence represented by SEQ ID NO: 17. Plet1 is present in various types of mammals, and a gene encoding Plet1 derived from any of various mammals can be used, however, it  is preferred to use a gene of a mammal from which a cell to be used as a host cell is derived. As the Plet1 gene, for example, Plet1 gene of a Chinese hamster comprising a  base sequence represented by SEQ ID NO: 1 is exemplified.”
	The specification teaches, “[[0040]  In the present invention, the reduction is one of the causes of degradation or  denaturation of a protein, and means, for example, that a disulfide bond (-S-S- bond)   crosslinking in a molecule or between molecules of the protein is dissociated at a plurality  or one or more sites, and a free sulfhydryl group (-SH group) occurs at a plurality or one or  more site. [0041]  The reduction of a protein occurs, for example, as follows. An oxidoreductase that is present in a cell is released or the like from the cell and reduces the protein.  Examples of the oxidoreductase include dehydrogenases, cytochromes, catalases, oxidases, oxygenases, and fatty acid desaturases. Among these, thioredoxin reductase is considered  to be greatly involved in degradation of a protein by reduction.”
	The specification further teaches, “0080]  Further, the evaluation of the expression level capable of suppressing reduction of  a recombinant protein in the second step of the second embodiment can also be performed   according to the following procedures (e) to (g):  (e) calculating relative quantitative value obtained by dividing the expression level  of a protein encoded by the gene in a test cell measured in the first step by the expression  level of a protein (standard protein) encoded by a standard gene in the test cell,  a relative quantitative value = (the expression level of a protein encoded by the gene in a test cell measured in the first step) / (the expression level of a standard protein)  (f) comparing the relative quantitative value for the test cell calculated in (e) with a  relative quantitative value calculated in the same manner for another cell, and  (g) comparing the relative quantitative value calculated in (e) among the respective  test cells, and thereby selecting a cell in which the value is high (when genes represented by SEQ ID NOS: 1 to 9 are used) or low (when genes represented by SEQ ID NOS: 10 to  16 are used) is selected.”  
	Thus the specification appears to teach reduction in the chemical sense or reduction in the sense of absolute amount.
	Example 1 [0105-116] of the specification is limited to the production of antibodies in CHO cells.  The specification refers to these as antibody A (in A#1 strain) and antibody B (in b#1 strain).  The specification does not teach the sequence of the antibodies or demonstrate the antibodies are recombinant.  The teachings of the example 1 are limited to reduction in amount of antibodies, not necessarily the chemical reduction.  In table 2 the specification teaches PLET1 RNA was differentially expressed by at least 2 fold in the cell line in which the antibody level was not decreased.
	Example 2 (0117-0124) teaches RNA levels of PLET1 gene are increased in cells with increased antibody A1 and B1 expression.
	The specification teaches in example 3 teaches the use of CHO cells X were acclimated in serum free medium and CHO cells with fucosyltransferase (FUT8) was deleted.  The specification teaches an expression vector was integrated with the expression of IgGI-type monoclonal antibody (antibody C), which is different than antibody A or B. The specification teaches 46 isolates of the recombinant CHO cells were obtained and PLET1 expression was determined.
	The specification in table 5 provides data for each isolate of the recombinant antibody C CHO cells.  It is noted  isolate #22 has PLET1 level of 724.1 but expression of antibody was reduced.  The specification teaches #33, 12, 21, 23, 38-39, 42-46 have increased expression of PLET 1 ranging from unchanged expression level to 955.4 fold increase had “not reduced” antibody C levels.  The specification in 0135 states, “from 5 times to 100 times as compared with the control value, the probability that a target protein is not reduced can be increased.”
	Example 4 teaches an IgG4 monoclonal antibody which is different than antibodies A, B or C was produced in CHO cells.  Example 4 teaches PLET 1 expression in cells expressing antibody D varied from 1 to 70.8, with PLET1 levels of 1, 1.2 and 70.8 leading to reduction, but levels of 7.7-42.5 did not lead into reduction.
	Example 5 teaches culturing the cells of example 3 for 80 days did not change the results of example 3.
	The specification in example 6 states, “Acquisition of Host Cells (CHO cells X' and Y') in which Recombinant Protein is  Not Easily Reduced   By using the two types of host cells (X and Y) obtained in Example 3, single-cell  cloning was performed by the following method, whereby subcloning strains were  produced.”
	Example 7 teaches With respect to the host cells in which the expression level of Plet1 is high (X'#5,  X'#6, X'#13, and Y'#10) obtained in Example 6, antibody-producing strains (BX'#1, BX'#2, BX'#3, and BY'#1) into which the antibody B was introduced were obtained  according to the method shown in Example 3.
	Example 7 provides table 8 which demonstrates different expression levels that in example 6.  Thus the levels of PLET1 is cells in example 7 are not consistent to expression of PLET1 in example 6.
The teachings of the specification are limited to SEQ ID NO 1.
The specification provides no working examples in which SEQ IDNO 2-16 are predictable of expression of any gene.
The specification teachings are limited to CHO cells with respect to undefined antibodies.
The teachings of the specification demonstrate the expression of PLET1 relative to any control cell is not predictable within CHO cells.
 Even if one accepts that the examples described in the specification meet the claim limitations of the rejected claims with regard to disclosure of functional characteristics, the examples are only representative of a subset of the genus of claimed methods relating to use of cells, gene orthologues, control cells, from any species, any tissue and any recombinant protein in any vector.  The results are not necessarily predictive of the structure or function of cells, gene orthologues, control cells, from any species, any tissue and any recombinant protein in any vector.  Thus, it is impossible for one to extrapolate from the few examples described herein those related methods that would necessarily meet the functional characteristics of the rejected claims.
The prior art does not appear to offset the deficiencies of the instant specification in that it does not describe a genus of nucleoside or nucleotide analogs having the functionality of the cells, gene orthologues, control cells, from any species, any tissue and any recombinant protein in any vector in examples 1-7.  
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is now is claimed." (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot practice the complete set of methods claimed by applicant based on applicant’s disclosure, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the additional steps required to validate and describe the claimed methods.  Adequate written description requires more than a mere statement that certain steps are part of the invention and reference to the potential for an artisan to eventually practice those steps.  
Further the teachings of the specification with respect to cells, gene orthologues, control cells, from any species, any tissue and any recombinant protein in any vector Given the very large set of structures and methods of using those structures encompassed by the rejected claims, and given the limited description provided by the prior art and specification with regard to how those methods might be practiced, the skilled artisan would not have been able to practice the claimed invention(s) based on applicant’s written description of the invention or how evaluating suppressing reduction of a recombinant protein..  Therefore, the skilled artisan would have reasonably concluded applicants were not in possession of the claimed invention for claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it lacks a positive active step relating back to the preamble.  The preamble recites a method of method for selecting a cell, however the last positive active step is drawn to evaluating the expression level capable of suppressing reduction of a recombinant protein based on a difference therebetween..  Therefore it is unclear as to whether the method is drawn to method for selecting a cell or evaluating the expression level capable of suppressing reduction of a recombinant protein based on a difference therebetween..  Thus it is unclear  how cells are selected. Further it is unclear how, “how evaluating suppressing reduction of a recombinant protein” is done as the teachings of the specification are limited to examining expression of PLET1 in cells with the recombinant protein, while the claims do not require the cells have a recombinant protein.  Further suppressing reduction is unclear in view of the teachings of the specification.
Claim 10 is rejected as it depends from claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 10  are rejected under 35 U.S.C. 101 because the claimed invention is directed to a mental step or abstract idea and a natural correlation without significantly. The claim(s) recite(s) the abstract idea or mental step of comparing and evaluating.  This judicial exception is not integrated into a practical application because there are not steps present in the claim which depend from or otherwise integrate the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not provide any specific reagents for the active step of measuring expression..
Claim analysis
The instant claim 1  is directed towards a method for selecting a cell, comprising the following first step and second step: a first step: measuring the expression level of a gene in a cell, the gene being at least one gene selected from genes comprising any one of the base sequences represented by SEQ ID NOS: 1 to 16 or orthologous genes thereof; and a second step: comparing the expression level of the gene measured in the first step with a control value of the expression level of the gene in a control cell, and evaluating the expression level capable of suppressing reduction of a recombinant protein based on a difference therebetween.
The comparing is an abstract idea or mental step.  The evaluating is a mental step or abstract idea and is a natural correlation of the expression level of the gene in suppressing reduction of a recombinant protein.
.The measuring the level of a gene in a cell is considered to be an active step requiring the analysis of a sample.
 Dependent claims set forth further limits the claim to PLET1.
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, abstract idea and law of nature or natural phenomena.  
With regards to claim 2, the claim recites, “: comparing the expression level of the gene measured in the first step with a control value of the expression level of the gene in a control cell,.”  This is an abstract idea or mental step. (UNIVERSITY OF UTAH RESEARCH v. AMBRY GENETICS CORPORATION).
Further claim 2 recites, “and evaluating the expression level capable of suppressing reduction of a recombinant protein based on a difference therebetween.”  This is an abstract idea or mental step and a natural correlation.  
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the claims require no additional steps which integrate the judicial exception.
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims  do not provide any specific reagents for the active step of the claim.
With regards to claim 1 the claim requires a single active step of measuring the level of genes.  The specification teaches:
[0052] A method for measuring the expression level of the gene is not particularly limited,  and, for example, a method such as quantitative real-time PCR (qPCR), a reverse  transcription quantitative real-time PCR (RT-qPCR) method, an expression difference  analysis by RNA-seq using NGS, an expression difference analysis using a DNA30 microarray, Northern blotting, or ELISA (Enzyme-linked Inmunosorbent Assay) is 
exemplified. Among these, the RT-qPCR method can perform rapid measurement, and 
therefore is preferred. The RT-qPCR method will be described in detail in the section of 

[0112] By using a 50 pg portion of the obtained total RNA, a DNase treatment was  performed, and after a phenol-chloroform treatment and ethanol precipitation were 
performed, a microarray analysis (manufactured by Takara Bio, Inc.) was performed from   a solution containing the total RNA in an amount of 1  g or more for each using GeneChip CHO Gene 2.0 ST Array (manufactured by Affymetrix, Inc.). 
	Thus the specification teaches determining expression level can be done by methods known in the art including commercially available arrays.
	Further, Petersson(The EMBO Journal (2011) 30, 3004–3018) and Depreter( Proceedings National Academy of Sciences USA (2008) volume 105, pages 961-966) teach detection of PLET1.  Thus the detection of PLET1 is considered routine and conventional.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Petersson(The EMBO Journal (2011) 30, 3004–3018).
As noted in the MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”     Further, a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Accordingly, the claim language of "a method for selecting a cell” merely sets forth the intended use or purpose of the claimed methods, but does not limit the scope of the claims as the claims provide no active step of selecting.
	Claim 1 further recites, “ base sequences represented by SEQ ID NOS: 1 to 16 or orthologous genes thereof.”  The specification does not provide a limiting definition or standard by which to determine what is required of “represented by.”  Claim 10  recites Plet1 gene.  Thus the broadest reasonable is detection of the Plet1.
Further claim 1 recites, “suppressing reduction” which broadly encompasses increased expression.  
	With regards to claim 1 and 10 Petersson teaches, “the strongest elevation in number of YFP-expressing keratinocytes was seen within the a6-integrin þ /Lrig1 (2.5-fold) and Plet1/MTS24 (2.3-fold) cell pool (Figure 4L).”  Thus Petersson teaches detecting expression of Plet1 comparing expression to determine fold increased  and correlating with YFP.
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803. The examiner can normally be reached Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Pohnert/Primary Examiner, Art Unit 1634